The rehearing in this case has not persuaded me that any change should be made *Page 376 
in my former opinion. There has been much said about the amendment of 1919 to the compensation law and its effect, but I agree with my Brother CLARK that the act of 1919 did not change the situation so far as this case is concerned. So the fact that it was not in force when these happenings occurred is a matter of little consequence. Under either law (1912 or 1919) the boy would be entitled to half of the amount received, and his mother would be trustee for that half. The mother was a trustee to the same extent she would have been if she had been in possession of $1,500 which had been given to the boy by a stranger. And she recognized this obligation when she purchased the Kellogg street property by having it arranged so in case of her decease her half would go to the boy.
But Mr. Justice CLARK says the widow supported the boy, and at her death she was not indebted to him. If she had a trust fund in her possession of $1,500 which belonged to the boy, and she had expended money on the boy's account, she had no legal right to offset it against the trust fund without the consent of some court. The boy's rights ought to be protected, and this court ought to do it if it can.
I think the decree should be reversed.
FELLOWS and McDONALD, JJ., concurred with BIRD, J. *Page 377